DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on May 28, 2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9, and 11 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13, and 14 of copending Application No. 16/573,294 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application, in claim 1, claims a step of reverse ion exchanging an ion exchange glass-based article wherein the reverse ion exchange medium comprises a lithium salt and a multivalent metal salt and carbonate ions, and it would be obvious to a person having ordinary skill in the art, a multivalent metal salt includes non-ion exchangeable multivalent metal salt.  Claims 2-5, 6, and 13-14 of the reference application claims lithium nitrate as the lithium salt, the multivalent metal salt comprises a metal salt comprising nitrate, sulfate, and chloride, multivalent metal salts, such as calcium, magnesium, and strontium, the reverse ion exchange medium further comprises a sodium .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alder et al. (US 2019/0112220 A1 – hereinafter Alder).
Regarding claims 1-4 and 7, Alder (Fig. 1 and [0041]-[0050])  discloses a method comprising subjecting a chemically-strengthened thin glass substrate (corresponding to an ion exchanged glass-based article) to a reverse ion exchange by applying a reverse ion exchange medium to surface of the ion exchanged glass-based article to produce a chemically strengthened substrate with less, reduced, or zero curvature, a predetermined profile of curvature, or slightly relaxed substrate.  The reverse ion exchanged substrate of Alder corresponds to a reverse ion exchanged glass base article.  Alder ([0103] and [0122]) discloses the reverse ion-exchange medium means a solid, liquid, or gas used for reverse ion exchange and discloses the preferred reversing alkali ions for relaxing a glass surface includes lithium ions or both lithium ions and sodium ions and discloses [0123] the reverse ion-exchange medium includes examples of alkali metal salt compounds, such as alkali metal nitrates (claimed in claim 2).  Alder ([0106]) further discloses the reverse ion exchange medium may include a percentage of alkaline earth ions, which may act as a poison to inter-diffusion during reverse ion exchange, such as magnesium 
Regarding claim 9, Alder ([0110]) discloses the reverse ion exchange temperature as preferably less than 400 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art for the reverse ion exchange at a temperature of less than 400 degrees C, which provides for temperatures overlapping Applicant’s claimed range of greater than or equal to 340 degrees C to less than or equal to 520 degrees C.  
Regarding claim 10, as discussed in the rejection of claim 1 above, Alder discloses the reverse ion exchange medium comprises an alkali metal salt including lithium, such as lithium nitrate, or a mixture of lithium and sodium, such as a lithium and sodium nitrate and a non-ion exchangeable multivalent salt, such as calcium nitrate.  Based on the disclosure of Alder, it would be obvious to a person having ordinary skill in the art, there is substantially no potassium nitrate in the reverse ion exchange medium, and this provides for the reverse ion exchange medium comprises less than or equal to 1 wt% potassium nitrate.  
Regarding claim 13, Alder ([0096]-[0097]) discloses prior to reverse ion exchange the glass ion exchanged glass-based article formed by ion exchange in potassium nitrate.  Therefore, it would be obvious to a person having ordinary skill in the art, the method further comprising ion-exchanging a .  
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alder et al. (US 2019/0112220 A1 – hereinafter Alder) as applied to claim 1 above, and further in view of Samori et al. (WO 2014/192097A1).
For the Samori reference, the Examiner is referencing the attached English machine translation of Samori.
Regarding claims 5 and 6, Alder fails to specifically disclose the amount of calcium nitrate in the bath comprising lithium nitrate or lithium and sodium nitrate, but discloses alkaline earth acts as a poison to inter-diffusion during reverse ion exchange, and Samori (pg. 5) discloses a molten salt bath comprising 10 wt% to 40 wt% of calcium nitrate to prevent alkali elution.  Therefore, based on the combined teachings of Samori and Alder, it would be obvious to a person having ordinary skill in the art to try to use known calcium nitrate concentration that prevents alkali elution in the method of Alder to prevent inter-diffusion of alkali, such as a calcium nitrate salt in an amount ranging from 10 wt% to 40 wt%, which is within Applicant’s claimed range of greater than or equal to 5 wt% or less than or equal to 80 wt%.
Claims 1, 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Andrews (US 2019/0389764) in view of Alder et al. (US 2019/0112220 A1 – hereinafter Alder).  
The applied reference (Andrews) has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); 
Regarding claims 1, 11, and 13, Andrews ([0025]) discloses a method comprising a reverse ion exchanging of an ion exchanged glass article in a reversion ion exchange bath that comprises lithium salt and a re ion exchanging the reversed ion-exchanged glass article, as claimed in claim 13.  Andrews ([0037]) further discloses the reverse ion exchange extends to a period of about 2 hours to about 48 hours, which is within Applicant’s claimed range of greater than or equal to 1 hours to less than or equal to 48 hours, as claimed in claim 11.  Therefore, it would be obvious to a person having ordinary skill in the art a method comprising the claimed step of reversion ion exchanging, a reversion ion exchange medium comprising a lithium salt, and the reverse ion exchange extends for a period of about 2 hours to about 48 hours, which overlaps Applicant’s claimed range.
Andrews fails to disclose the reverse ion exchange medium comprising a non-ion exchangeable multivalent salt.  However, Alder ([0103] and [0122]) discloses a reverse ion-exchange medium means a solid, liquid, or gas used for reverse ion exchange and discloses the preferred reversing alkali ions for relaxing a glass surface includes lithium ions or both lithium ions and sodium ions and discloses [0123] the reverse ion-exchange medium include examples of alkali metal salt compounds, such as alkali metal nitrates.  Alder ([0106]) further discloses the reverse ion exchange medium may include a percentage of alkaline earth ions, which may act as a poison to inter-diffusion during reverse ion exchange, such as magnesium ions, calcium ions, or barium ions and ([0016]), and specifically teaches a calcium nitrate (claimed in claim 3 and 4) (corresponding to a non-ion exchangeable multivalent metal salt) as a poisoning additive.  Therefore, based on the disclosure of Andrews and the additional teachings of 
Regarding claim 8, Andrews ([0106]-[0107] and Fig. 10) further teaches the lithium salt and sodium salt affect the weight gain and the composition is determined based on the composition of the glass article before ion exchange, Therefore, through routine optimization to minimize the weight gain based on the composition of the glass article before ion exchange, it would be obvious to a person having ordinary skill to optimize the lithium salt and sodium salt within 10% of the ratio of the lithium oxide to sodium oxide content at the center of the ion exchanged glass-based article.
Claims 1, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0182335 A1 – hereinafter Lee) in view of Alder et al. (US 2019/0112220 A1 – hereinafter Alder).
Regarding claim 1, Lee (abstract, [0039], [0051],[0065], and [0021]) discloses a method comprising applying a paste to chemically toughened glass (corresponding to an ion exchanged glass based article) to be cut, and discloses a paste containing sodium nitrate and lithium nitrate for a reverse ion exchange.  Lee fails to disclose a non-ion exchangeable multivalent metal salt.  However, Alder ([0103] and [0122]) discloses a reverse ion-exchange medium means a solid, liquid, or gas used for reverse ion exchange and discloses the preferred reversing alkali ions for relaxing a glass surface includes lithium ions or both lithium ions and sodium ions and discloses [0123] the reverse ion-exchange medium include examples of alkali metal salt compounds, such as alkali metal nitrates.  Alder ([0106]) further discloses the reverse ion exchange medium may include a percentage of alkaline earth ions, which may act as a poison to inter-diffusion during reverse ion exchange, such as magnesium ions, calcium ions, or barium ions and ([0016]), and specifically teaches a calcium nitrate (claimed in claim 3 and 4) (corresponding to a non-ion exchangeable multivalent metal salt) as a poisoning additive.  Therefore, based on the disclosure of Andrews and the additional teachings of Alder, it would be 
Regarding claim 11, Lee ([0068]) further discloses increasing a time of the reverse ion exchange reduces the compressive stress.  Lee discloses 20 minutes is required to reduce the compressive stress to 1/3 to 1/5.  Therefore, it would be obvious to a person having ordinary skill in the art, the relaxing time is a result effective variable for compressive stress reduction, and if more compressive stress reduction is required, it would be obvious to optimize the reverse ion exchange time (i.e. period), and it would be obvious to a person having ordinary skill in the art the period could be greater than or equal to 1 hour, as claimed in claim 11.
Regarding claim 13, Lee ([0005]) discloses the chemically toughened glass is formed by Na ions in the glass exchanged with K ions, and Alder ([0096]-[0097]) discloses prior to reverse ion exchange a glass ion exchanged glass-based article ion exchanged in potassium nitrate (corresponding to an ion exchange medium.  Therefore, based on the teachings of Lee and Alder, it would be obvious to a person having ordinary skill in the art the method further comprising ion exchanging a glass-based article in an ion exchange medium, such as potassium nitrate, to form the ion exchanged glass-based article.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0182335 A1 – hereinafter Lee) in view of Alder et al. (US 2019/0112220 A1 – hereinafter Alder) as applied to claim 1 above, and further in view of Abramov et al. (US 2012/0216570 A1 – hereinafter Abramov).
Regarding claim 12, Lee fails to disclose the method further comprising re-ion exchanging the reverse ion exchanged glass based article in a re-ion exchange medium to form a re-ion exchanged glass based article.  However, as discussed above, Lee discloses the reverse ion exchange is for cutting a chemically toughened glass, and Abramov (abstract, [0002], [0008], and [0009]) discloses a method of strengthening cut edges of a glass article with an ion-exchange medium.  The strengthening of the edges 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741